Appeal by the People from an order of the Supreme Court, Kings County, dated August 9, 1971, which granted defendant’s motion to suppress certain eyewitness testimony from evidence. Anneal dismissed. The People’s notice of appeal was filed on August 17, 1971, some 15 days prior to the effective date of the Criminal Procedure Law on September 1, 1971. Under the former Code of Criminal Procedure, no appeal lay from an order such as the one at bar. Had the People waited until September 1, 1971 to file their notice of appeal, the provisions of the Criminal Procedure Law, which created a right to appeal from this type of order, would have applied (see CPL 450.20, subd. 8; CPL 450.50, subd. 1). The question before us is whether this court, in the interests of justice, should treat the premature notice of appeal as timely so as to give the People the benefits of an appeal under the new law, pursuant to the saving clause of CPL 460.10 (subd. 6). In light of the lengthy delay in this case, which appears directly attributable to the laxness of the People and presently has resulted in a delay of seven years since the incident for which defendant was indicted, we are of the opinion that the interests of justice do not require us to treat the People’s notice of appeal as timely so as to obtain for them the benefits of the new appeal provisions of the Criminal Procedure Law. Rabin, P. J., Munder, Martuscello, Latham and Christ, JJ., concur.